DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s Argument: Applicant’s argument, page 11-12, recites, “The Office Action acknowledges that Anthony does not describe a module board having first and second principal surfaces and the duplexers being on different surfaces (see Office Action, page 7). Thus, Anthony does not describe or reasonably suggest in a plan view of the board, a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface, as recited in Claim 1”.
Examiner’s Response: The examiner respectfully disagrees. 2141.02    Differences Between Prior Art and Claimed Invention [R-10.2019]. VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
Anthony teaches first duplexer and second duplexers and antenna switch are disposed on the RF module 25, fig 2B-2E, para [0006] and para [0010]-[0014] and overlapped TDD path equivalent to “footprint”, fig 3B, para [0088]. However, Anthony does not explicitly teach, but Kitajima teaches: a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface (fig 9, para [0006]-[0010] and [0018], “A high-frequency module according to a preferred embodiment of the present invention includes a wiring board that is rectangular or substantially rectangular when viewed in plan view; a first duplexer including a first transmission terminal to which a transmission signal in a first transmission frequency band is inputted, a first common terminal that outputs the transmission signal inputted to the first transmission terminal and to which a reception signal in a first reception frequency band is inputted, and a first reception terminal that outputs the reception signal inputted to the first common terminal”). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface” as taught by Kitajima into Anthony in order to eliminate interference thereby improving reception sensitivity. Hence Anthony in view of Kitajima teach the limitations as argued above. Therefore, the arguments are not persuasive.
	All the remaining arguments are based on the arguments above and are responded to in full.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony et al (US 2016/0380652 A1), hereinafter, “Anthony” in view of Kitajima et al (US 2017/0149469 A1), hereinafter, “Kitajima”.
Regarding claim 1, Anthony discloses: A radio frequency module for at least one of simultaneously transmitting, simultaneously receiving, or simultaneously transmitting and receiving a radio frequency signal of a first communication band and a radio frequency signal of a second communication band (fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)), the radio frequency module (fig 2D, module 25, para [0080]) comprising: 
a first duplexer disposed on the first principal surface and including a first transmission filter and a first reception filter (fig 2B, para [0070]-0071], where, Duplexer 16A equivalent to “first duplexer” which includes first transmission filter and first reception filter which may be disposed on the first module 25, fig 2D-2E, para [0080]-[0081]); the first transmission filter has, as a pass band (fig 2B, para [0073], where, duplexer 16A includes a transmit band pass filter), a transmission band of the first communication band , the first reception filter has, as a pass band, a reception band of the first communication band (fig 2B, para [0073]-[0078], where, the duplexer associated with a different band of operation, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)); and 
a second duplexer(fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073]) ... and including a second transmission filter (fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes transmit band pass filter} and a first reception filter {fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes a receive filter), and a second reception filter (fig 2B, “duplexer 16B” (equivalent to “second duplexer”), para [0072]-[0073], duplexer 16B includes a receive filter), the second transmission filter has, as a pass band, a transmission band of the second communication band, the second reception filter has, as a pass band, a reception band of the second communication band (fig 2B, para [0073]-[0078], where, the duplexer associated with a different band of operation, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”));
Anthony teaches electronic module (fig 2D-2E, para [0080]-[0081]), and an antenna switch disposed on the second principal surface, wherein in a plan view of the board the TDD path overlapping (fig 3B, para [0088], where, “the RF signal paths 29A to 29C can implement an overlapping TDD carrier aggregation signal path, an FDD carrier aggregation signal path, or a single carrier signal path” may be equivalent to “footprint”);
however, Anthony does not explicitly teach: a board including a first principal surface and a second principal surface on opposite sides of the board; a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface; a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface.
 However, Kitajima teaches: a board including a first principal surface (fig 9, para [0006], module 100 with “wiring board 101” (equivalent to “module board”)  where, include “first main surface” (equivalent to “first principal surface”) and “second main surface” (equivalent to “second principal surface”)) and a second principal surface on opposite sides of the module board (para [0010], where, first main surface is on the opposite side of wiring board 101); a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface (fig 9, para [0010], where, “The first duplexer is disposed closer to a predetermined side on a first main surface of the wiring board, and the second duplexer is disposed closer to an opposite side opposing the predetermined side”);
a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface (fig 9, para [0006]-[0010] and [0018], “A high-frequency module according to a preferred embodiment of the present invention includes a wiring board that is rectangular or substantially rectangular when viewed in plan view; a first duplexer including a first transmission terminal to which a transmission signal in a first transmission frequency band is inputted, a first common terminal that outputs the transmission signal inputted to the first transmission terminal and to which a reception signal in a first reception frequency band is inputted, and a first reception terminal that outputs the reception signal inputted to the first common terminal”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a module board including a first principal surface and a second principal surface on opposite sides of the module board; a first duplexer disposed on the first principal surface and a second duplexer disposed on the second principal surface; a footprint of the first duplexer overlaps with a footprint of the antenna switch, and the second duplexer and the antenna switch are adjacent to each other on the second principal surface” as taught by Kitajima into Anthony in order to eliminate interference thereby improving reception sensitivity.
Regarding claim 2, Anthony discloses: an antenna connection terminal (fig 1B-1C, antenna 19, para [0057])  wherein the antenna switch disposed between the antenna connection terminal and the first duplexer and the second duplexer (fig 2B, diplexer 18 and antenna 19, where, switching between first duplexer 16A and second duplexer 16B).
Regarding claim 3, Anthony discloses:  wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer (fig 2A-2B, antenna switch 17, para [0066]), and switch between connecting the antenna connection terminal to the second duplexer and disconnecting the antenna connection terminal from the second duplexer (fig 2A-B, diplexer 18,  is used to switch antenna connection from duplexer 16A (first duplexer) to duplexer 16B (second duplexer), para [0071]).
Regarding claim 5, Anthony discloses:  wherein the radio frequency module is configured to at least one of simultaneously transmit, simultaneously receive, or simultaneously transmit (fig 2A-2D, “radio frequency module”, para [0079]-[0080]), ... a radio frequency signal of a first communication band and a radio frequency signal of a second communication band (fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)), However, Anthony does not explicitly teach: and receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band.
Kitajima teaches: receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band (fig 1-4, para [0050]-[0053], where, “the third transmission terminal Tx3 and to which a reception signal in a third reception frequency band is inputted, and a third reception terminal Rx3 that outputs the reception signal inputted to the third common terminal A3” and “the Band 4 reception frequency band (the second reception frequency band: about 2110 MHz to about 2155 MHz) partially overlaps with the Band 1 reception frequency band (the third reception frequency band: about 2110 MHz to about 2170 MHz)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “receive a radio frequency signal of a third communication band and a radio frequency signal of a fourth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 6, Anthony discloses: wherein the radio frequency module is configured to not simultaneously transmit, simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the first communication band and a radio frequency signal of the third communication band, and not simultaneously transmit, simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the second communication band and a radio frequency signal of the fourth communication band (para [0024], where, “detecting the indication of power of the first carrier and detecting the indication of power of the second carrier are performed non-concurrently”).
Regarding claim 7, Anthony discloses: wherein the radio frequency module (fig 2A-2D, “radio frequency module”); However, Anthony does not explicitly teach: radio frequency module further comprises: a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band. 
Kitajima teaches: a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band (para [0052], where, “the third duplexer 5c includes a third transmission terminal Tx3 to which a transmission signal in a third transmission frequency band is inputted, a third common terminal A3 that outputs the transmission signal inputted to the third transmission terminal Tx3 and to which a reception signal in a third reception frequency band is inputted, and a third reception terminal Rx3 that outputs the reception signal inputted to the third common terminal A3”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a third duplexer disposed on the first principal surface and including a third transmission filter and a third reception filter, the third transmission filter having, as a pass band, a transmission band of the third communication band, the third reception filter having, as a pass band, a reception band of the third communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 8, Anthony discloses: wherein the radio frequency module (fig 2A-2D, “radio frequency module”); However, Anthony does not explicitly teach: radio frequency module further comprises: a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band. 
Kitajima teaches: a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band (para [0018], where, “the present invention may further include a fourth duplexer including a fourth transmission terminal to which a transmission signal in a fourth transmission frequency band is inputted, a fourth common terminal that outputs the transmission signal inputted to the fourth transmission terminal and to which a reception signal in a fourth reception frequency band is inputted, and a fourth reception terminal that outputs the reception signal inputted to the fourth common terminal”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a fourth duplexer disposed on the second principal surface and including a fourth transmission filter and a fourth reception filter, the fourth transmission filter having, as a pass band, a transmission band of the fourth communication band, the fourth reception filter having, as a pass band, a reception band of the fourth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 9, Anthony discloses: wherein the radio frequency module is configured to at least one of simultaneously transmit (fig 2A-2D, “radio frequency module”, para [0079]-[0080]); simultaneously receive, or simultaneously transmit and receive a radio frequency signal of the first communication band, a radio frequency signal of the second communication band (fig 2A-2C, “electronic module 25” (equivalent to “radio frequency module”) , para [0079]-[0080], where, the module 25 may receive/transmit RF signal, where, “band 39” (equivalent to “first communication band”) and  “band 41” (equivalent to “second communication band”)); 
However, Anthony does not explicitly teach: and a radio frequency signal of a fifth communication band.
Kitajima teaches: and a radio frequency signal of a fifth communication band (para [0022]-[0023], where, the fifth duplexer is disposed on second main surface).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a radio frequency signal of a fifth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 10, Anthony discloses: The radio frequency module as applied for claim 1. However, Anthony does not explicitly teach: wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band.
Kitajima teaches: wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band (para [0022]-[0023], where, the fifth duplexer is disposed on second main surface).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the radio frequency module further comprises: a fifth duplexer including a fifth transmission filter and a fifth reception filter, the fifth transmission filter having, as a pass band, a transmission band of the fifth communication band, the fifth reception filter having, as a pass band, a reception band of the fifth communication band” as taught by Kitajima into Anthony in order to use carrier aggregation which can increase bandwidth and consequently increase data transmission rates.
Regarding claim 11, Anthony discloses: wherein the radio frequency module (fig 2A-G, para [0073]-[0076]) further comprises: a plurality of external-connection terminals disposed on the second principal surface (fig 2C, para [0073]-[0077]), However, Anthony does not explicitly teach: and the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board. 
Kitajima teaches: the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board (para [0022]-[0023], where, the fifth duplexer is disposed on second main surface); wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board (para [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the plurality of external-connection terminals include an external-connection terminal having a ground potential and disposed between the second duplexer; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board; wherein the fifth duplexer is disposed on the second principal surface and the fifth duplexer in a plan view of the module board” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 12, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board.
Kitajima teaches: a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board (fig 5-6, para [0061]-[0064], where plurality of connection wires are provides as connection terminals).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a plurality of external-connection terminals disposed on the second principal surface; wherein the third duplexer is disposed on the first principal surface, and a conductive member is disposed between the first duplexer and the third duplexer in a plan view of the module board” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 13, Anthony discloses: wherein the conductive member is an antenna switch disposed between an antenna connection terminal (fig 2C, para [0077], antenna switch 17) and the first duplexer, the second duplexer, (fig 2B, para [0073], where,  16A (first duplexer) and 16B (second duplexer)), and switch between connecting the antenna connection terminal to the second duplexer and disconnecting the antenna connection terminal from the second duplexer (fig 2B, where, diplexer 18 switches from first duplexer to the second duplexer, para [0073]-[0074]);
Anthony does not explicitly teach: the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer; and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer; switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer.
Kitajima teaches: the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer (para [0014], includes a third duplexer); and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer (para [0022]); switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer (para [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the third duplexer wherein the antenna switch is configured to switch between connecting the antenna connection terminal to the first duplexer and disconnecting the antenna connection terminal from the first duplexer; and switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer; switch between connecting the antenna connection terminal to the fifth duplexer and disconnecting the antenna connection terminal from the third duplexer” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 14, Anthony discloses: wherein the conductive member is a first switch configured to switch between conduction and non-conduction between a reception low noise amplifier and each of the first duplexer, the second duplexer, and the third duplexer (fig 2B, 15A (first switch), para [0071]-[0072]).
Regarding claim 15, Anthony discloses: wherein the conductive member is a multiplexer disposed between the antenna connection terminal and the first duplexer, the second duplexer, and the third duplexer (fig 4A, para [0094]-[0095], where, “the electronic system 30 can be implemented in connection with other electronic systems, such electronic systems with a single SAW duplexer, a single BAW duplexer, or a single FBAR Duplexer”).
Regarding claim 16, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape. 
Kitajima teaches: wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape (para [0019], where, connection wires are utilized as a conductive member”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the conductive member is a metallic conductor having one of a block shape, a plate shape, and a wire shape” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 17, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a chip capacitor. 
Kitajima teaches: wherein the conductive member is a chip capacitor (fig 1, para [0037], where, the module 1 is a front end module disposed in a location near an antenna of a communication device such as a cellular phone, and includes a wiring board 2, as well as a switch IC 3, chip components 4 such as chip inductors, chip capacitors, and so on defining an impedance matching circuit and the like, and a plurality of duplexers 5a and 5b, each mounted on a first main surface of the wiring board 2”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the conductive member is a chip capacitor” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 18, Anthony discloses: The radio frequency module with duplexers as applied for claim 1. However, Anthony does not explicitly teach: wherein the conductive member is a chip inductor. 
Kitajima teaches: wherein the conductive member is a chip inductor (fig 1, para [0037], where, the module 1 is a front end module disposed in a location near an antenna of a communication device such as a cellular phone, and includes a wiring board 2, as well as a switch IC 3, chip components 4 such as chip inductors, chip capacitors, and so on defining an impedance matching circuit and the like, and a plurality of duplexers 5a and 5b, each mounted on a first main surface of the wiring board 2”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the conductive member is a chip inductor” as taught by Kitajima into Anthony in order to define an impedance matching circuit facilitating simultaneous communication using different frequency bands.
Regarding claim 19, Anthony discloses: wherein the conductive member is a control circuit configured to generate at least one of a control signal that adjusts a gain of the reception low noise amplifier or a control signal that controls switching of the antenna switch and switching of the first switch (para [0026]-[0027] and fig 6A, para [0107] “the power associated with a selected amplifier of the amplifiers 56A to 56N of FIG. 6A can be adjusted using a control signal provided a power detector and feedback control circuit 54 of FIG. 6A”).
Regarding claim 20, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus using duplexer and filter circuits, and the rejection to claim 1 is applied hereto. Additionally, the claim includes an antenna. However, Anthony discloses the antenna.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461